FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2014 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X 3Q14 Earnings Release São Paulo, Brazil, October 30, 2014 - GPA [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] announces its results for the third quarter of 2014. The comments refer to the consolidated results of the Group or of its business units. Consolidated EBITDA advances 12.7% due to higher operating efficiency in all business, with EBITDA margin expanding 20 basis points Net income of R$390 million, increasing 9.3% from 3Q13 Net sales grows 10.9% to R$15.6 billion; Organic growth accelerates, with 50 new stores opened in the quarter and 146 in the last 12 months Food Business (Multivarejo + Assaí) EBITDA growth of 8.5%, with EBITDA margin expanding 20 basis points resulting from the growth of Assaí as well as margin expansion of Multivarejo Gross margin reaches 25.1%, 40 basis points above the previous year ; Net income of R$185 million, growth of 4.9% compared to 3Q13. Via Varejo EBITDA Margin improves 130 basis points to 10.0% due to productivity and efficiency initiatives, favorable mix and good performance of the financial services Gross margin of 32.9%, improving 150 basis points; Net income of R$224 million, advancing 21.9% higher than 3Q13. Consolidated Food Businesses Via Varejo (R$ million) 3Q14 3Q13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 Δ Gross Revenue 17,356 15,753 10.2% 8,941 8,481 5.4% 5,964 6,062 -1.6% Net Revenue 15,649 14,107 10.9% 8,253 7,774 6.2% 5,280 5,258 0.4% Gross Profit 4,027 3,690 9.2% 2,071 1,919 7.9% 1,738 1,649 5.4% Gross Margin 25.7% 26.2% -50 bps 25.1% 24.7% 40 bps 32.9% 31.4% 150 bps Total Operating Expenses (2,886) (2,674) 7.9% (1,490) (1,384) 7.7% (1,219) (1,201) 1.5% % of Net Revenue 18.4% 19.0% -60 bps 18.1% 17.8% 30 bps 23.1% 22.8% 30 bps EBITDA 1,168 1,036 12.7% 593 546 8.5% 529 456 16.1% EBITDA Margin 7.5% 7.3% 20 bps 7.2% 7.0% 20 bps 10.0% 8.7% 130 bps Adjusted EBITDA 1,186 1,052 12.7% 608 564 7.7% 544 454 19.9% Adjusted EBITDA Margin 7.6% 7.5% 10 bps 7.4% 7.3% 10 bps 10.3% 8.6% 170 bps Net Financial Revenue (Expenses) (378) (312) 21.2% (171) (132) 29.3% (147) (144) 2.3% % of Net Revenue 2.4% 2.2% 20 bps 2.1% 1.7% 40 bps 2.8% 2.7% 10 bps Company's Net Profit 390 357 9.3% 185 176 4.9% 224 184 21.9% Net Margin 2.5% 2.5% 0 bps 2.2% 2.3% -10 bps 4.3% 3.5% 80 bps (1) Includes results of Cnova: Cnova Brasil + Cdiscount Group. For further details please refer to page 3. (2) Sums and percentages may present discrepancies due to rounding. All margins were calculated as a percentage of net revenues; (3) Includes revenue from the leasing of commercial galleries. Figures for prior periods were reclassified for comparison purposes. (4) Earnings before interest, tax, depreciation and amortization; (5 )Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 1 Sales Performance Net Sales (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Consolidated 15,649 14,107 10.9% 45,860 40,928 12.1% Food Businesses 6.2% 10.6% Multivarejo 6,156 6,176 -0.3% 19,048 18,197 4.7% Assaí 2,097 1,598 31.2% 5,874 4,336 35.5% Non-Food Businesses 17.0% 14.0% Cnova 2,116 1,075 96.9% 4,707 2,882 63.3% Via Varejo 5,297 5,260 0.7% 16,270 15,523 4.8% Net 'Same-Store' Sales 3Q14 9M14 Consolidated 3.0% 6.5% By category Food 2.3% 5.3% Non-Food 3.6% 7.5% By business Multivarejo + Assaí 0.6% 4.5% Cnova 22.8% 33.3% Via Varejo 0.2% 3.6% ( 1) Excludes revenue from intercompany transactions; (2) Pão de Açúcar and Extra banners, including revenue from the leasing of commercial galleries. Figures for prior periods were reclassified for comparison purposes. (3) Cnova: Cnova Brasil + Cdiscount Group. For Cdiscount, there was consolidation of sales in August and September only. Includes revenue from commissions in the marketplace, not considering merchandise volume; (4) Includes revenue from intercompany transactions; (5) Includes the food categories of Multivarejo and Assaí and excludes the non-food categories of Multivarejo; (6) Includes the non-food categories of Multivarejo, Cnova and Via Varejo. Sales Performance – Consolidated The multiformat structure, intra-group synergies and multi-channel initiatives have allowed the GPA to provide sales growth despite a more challenging scenario. In the Food segment, there was an increase of 6.2% and in the Non-Food which comprises Via Varejo and e-commerce there was a 17.0% growth. Net sales amounted to R$15.7 billion, increasing 10.9%, driven by the 146 new stores opened in the last 12 months and the same-store sales growth of 3.0%. Excluding the effect of Cdiscount consolidation, for comparison purpose, total net sales would have grown by 5.7% in 3Q14. The quarter was impacted by the strong comparison base in 3Q13 which posted same store sales growth of 11.8% and by macroeconomic scenario, which mainly affected the performance of non-food categories. The Company accelerated its organic growth in the quarter, mainly in the Assaí, Pão de Açúcar and convenience stores formats. In the quarter were inaugurated 50 new stores, bringing to 96 the total number of new stores opened in the year to date. 2 Performance by category: ü Food: same-store sales growth of 2.3%, positively impacted by meat, poutry and beverage categories.,The strong comparison base in the previous year of 9.5% impacted the quarter performance; ü Non-food: same-store sales increased 3.6%. The highlights were the smartphones and white line categories, which improved along the last months of the quarter. The period was negatively affected by the anticipation of television sales in June due to World Cup . Additionally, it is important to highlight the strong comparison base of non-food category that posted 13.5% growth in the same quarter of the previous year. Food Businesses (Multivarejo + Assaí) ü Net sales grew 6.2%, with 35 new stores opened in the period, of which 33 were convenience stores (33 Minimercado Extra and 2 Minuto Pão de Açúcar) and 2 were Assaí stores. On a same-store basis, sales growth was 0.6%, mainly impacted by durable goods sales at hypermarkets; ü At Multivarejo , the best-performing banners in the quarter were Pão de Açúcar and Minimercado Extra, continuing the trend observed in recent quarters. Private-label brands continued to register robust growth and maintained their contribution to sales at over 10%; ü Assaí maintained its trend of strong gross sales growth (31.2%), driven by solid same-store sales performance and the significant contribution from new store openings. Two new stores were opened in the quarter, one of which was in a new state, bringing the total number of stores in the banner to 80 and expanding the banner's footprint to 50% of the country's states. A total of 11 stores were opened in the last 12 months. Assaí plans to accelerate its pace of expansion over the coming quarters. The new store openings will be concentrated in the Northeast, a region that already has 13 stores (over 15% of total stores). Via Varejo ü Net sales amounted to R$5.3 billion, increasing by 0.7% and by 0.2% on a same-store basis. Excluding the impact from the 32 stores closed in 2Q14 to comply with Brazil’s antitrust authority CADE, net sales growth on a total-store basis would be 2.3%; ü Sales were impacted by the negative performance in July due to the shorter business hours at stores during the World Cup and by the slowdown in consumption in the weeks following the event; ü Note that sales gradually recovered in August and especially in September, led by the smartphone and white line categories; ü A total of 15 new stores were opened in the quarter, of which 11 were under the Casas Bahia banner and 4 under the Ponto Frio banner. Twenty-nine new stores were opened in the year to date and 55 were opened in the last 12 months. Cnova As announced on July 24, the corporate reorganization required for the implementation of the e-commerce Business Combination (Cnova) was completed. Cnova is indirectly owned by CBD, Via Varejo and certain founding shareholders of Nova Pontocom, which hold participation of 53.5%. The following tables reflect the operation of Cnova in the third quarter of 2013 and 2014. It is important to mention that these figures differ from the table on page 1, which reflects the GPA vision: consolidation of Cdiscount into Cnova in August and September of 2014. ü The e-commerce segment, Cnova, is formed by the operations of Cnova Brasil and Cdiscount in France, including its specialized websites and international websites. 3 (1) GMV: Gross Merchandise Volume TTC (business volume, including direct sales, merchandise volume in the marketplace and other revenues, after returns, including taxes); (2) Proforma includes all the international websites of Cdiscount to reflect in advance the consolidation to be carried out in the fourth quarter of 2014; (3) Active customers at the end of September who made at least 1 purchase in the last 12 months; (4) Total orders placed by customers prior to cancelation due to fraud, payment incidents and cut-off; (5) Share of sales in the marketplace through the website www.cdiscount.com; (6) Share of sales in the marketplace through the website www.extra.com.br. 4 Operating Performance Consolidated (*) (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Gross Revenue 17,356 15,753 10.2% 50,862 45,717 11.3% Net Revenue 15,649 14,107 10.9% 45,860 40,928 12.1% Gross Profit 4,027 3,690 9.2% 11,735 10,731 9.4% Gross Margin 25.7% 26.2% -50 bps 25.6% 26.2% -60 bps Selling Expenses (2,525) (2,299) 9.8% (7,431) (6,792) 9.4% General and Administrative Expenses (370) (375) -1.3% (1,039) (1,142) -9.0% Equity Income 27 16 73.5% 76 28 168.7% Other Operating Revenue (Expenses) (18) (16) 11.3% (110) (374) -70.5% Total Operating Expenses (2,886) (2,674) 7.9% (8,504) (8,281) 2.7% % of Net Revenue 18.4% 19.0% -60 bps 18.5% 20.2% -170 bps Depreciation (Logistic) 27 21 -31.1% 77 57 -34.8% EBITDA 1,168 1,036 12.7% 3,308 2,507 31.9% EBITDA Margin 7.5% 7.3% 20 bps 7.2% 6.1% 110 bps Adjusted EBITDA 1,186 1,052 12.7% 3,418 2,882 18.6% Adjusted EBITDA Margin 7.6% 7.5% 10 bps 7.5% 7.0% 50 bps (1) Includes leasing revenue from commercial galleries. Prior periods have been reclassified for comparative purposes; (2) EBITDA adjusted by Other Operating Income and Expenses to eliminate nonrecurring income and expenses. The Company’s gross margin in the quarter contracted by 50 basis points, reflecting the higher contribution from Assaí and Cnova (*). Selling, general and administrative expenses as a percentage of net revenue fell 50 basis points, from 19.0% in 3Q13 to 18.5% in 3Q14, reflecting the efficiency gains and greater discipline in controlling expenses. EBITDA amounted to R$1.168 billion, increasing 12.7% from 3Q13, with EBITDA margin expanding 20 basis points. EBITDA adjusted by the line Other Operating Income and Expenses came to R$1.186 billion, with margin of 7.6%, driven by margin gains at Via Varejo, Multivarejo and Assaí. In 9M14, EBITDA stood at R$3.308 billion, with EBITDA margin of 7.2%. EBITDA adjusted by the line Other Operating Income and Expenses came to R$3.418 billion, growing 18.6%, with margin expansion of 50 basis points. (*) As mentioned on page 3, the reorganization required for implementing the Combination of the E-Commerce Businesses (Cnova) was concluded on July 24. Therefore, the consolidation of Cdiscount into GPA corresponds only to the months of August and September 2014. All tables and commentary below include results of Cnova Consolidated, except where indicated. 5 Multivarejo (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Gross Revenue 6,675 6,743 -1.0% 20,671 19,951 3.6% Net Revenue 6,156 6,176 -0.3% 19,048 18,197 4.7% Gross Profit 1,779 1,698 4.8% 5,319 5,058 5.1% Gross Margin 28.9% 27.5% 140 bps 27.9% 27.8% 10 bps Selling Expenses (1,111) (1,025) 8.4% (3,340) (3,067) 8.9% General and Administrative Expenses (163) (183) -10.6% (467) (562) -17.0% Equity Income 20 10 100.1% 55 20 175.8% Other Operating Revenue (Expenses) (15) (18) -16.5% (106) (302) -64.7% Total Operating Expenses (1,268) (1,215) 4.4% (3,858) (3,911) -1.3% % of Net Revenue 20.6% 19.7% 90 bps 20.3% 21.5% -120 bps Depreciation (Logistic) 12 11 -7.0% 34 32 -9.1% EBITDA 522 494 5.7% 1,495 1,179 26.8% EBITDA Margin 8.5% 8.0% 50 bps 7.9% 6.5% 140 bps Adjusted EBITDA 537 512 4.9% 1,602 1,481 8.2% Adjusted EBITDA Margin 8.7% 8.3% 40 bps 8.4% 8.1% 30 bps Includes leasing revenue from commercial galleries. Prior periods have been reclassified for comparative purposes; EBITDA adjusted by the line Other Operating Income and Expenses to eliminate nonrecurring income and expenses. Commercial initiatives focused on price competitiveness remained a part of the strategy at Multivarejo in 3Q14. Among the factors that contributed to the gross margin expansion of 140 basis points include: (i) revenue growth at leasing of commercial galleries; (ii) increased participation of formats that operates with higher-margin (i.e. Pão de Açúcar and Minimercado Extra) in the sales mix of Multivarejo; and (iii) lower share of non-food categories in total sales, reflecting the macroeconomic scenario. Selling, general and administrative expenses came to R$1.274 billion, growing by 5.5% compared to 3Q13, which is below the rate of inflation in the last 12 months. For yet another quarter, the disciplined control of corporate and operating expenses supported continued reinvestment in price competitiveness, as mentioned above. EBITDA amounted to R$522 million, with EBITDA margin expanding 50 basis points compared to 3Q13. EBITDA adjusted by the line Other Operating Income and Expenses came to R$537 million, with adjusted EBITDA margin expanding 40 basis points. In 9M14, EBITDA amounted to R$1.495 billion, with EBITDA margin of 7.9%. Adjusted for the line Other Operating Income and Expenses, EBITDA amounted to R$1.602 billion, increasing 8.2% on the prior-year period to outpace revenue growth in the period. Adjusted EBITDA margin improved by 30 basis points from 9M13. 6 Assaí (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Gross Revenue 2,266 1,738 30.4% 6,336 4,723 34.2% Net Revenue 2,097 1,598 31.2% 5,874 4,336 35.5% Gross Profit 291 221 31.7% 804 597 34.8% Gross Margin 13.9% 13.8% 10 bps 13.7% 13.8% -10 bps Selling Expenses (194) (148) 31.1% (549) (407) 34.8% General and Administrative Expenses (27) (21) 30.4% (67) (54) 25.2% Other Operating Revenue (Expenses) (0) (0) N/A (0) 1 - Total Operating Expenses (222) (169) 30.9% (616) (460) 34.0% % of Net Revenue 10.6% 10.6% 0 bps 10.5% 10.6% -10 bps Depreciation (Logistic) 1 0 N/A 2 0 N/A EBITDA 71 52 35.4% 190 137 38.5% EBITDA Margin 3.4% 3.3% 10 bps 3.2% 3.2% 0 bps Adjusted EBITDA 71 52 35.4% 190 136 39.7% Adjusted EBITDA Margin 3.4% 3.3% 10 bps 3.2% 3.1% 10 bps (1) EBITDA adjusted by the line Other Operating Income and Expenses to eliminate nonrecurring income and expenses. Assaí maintained its pace of sales growth in the quarter, with net sales revenue advancing 31.2% to R$2.097 billion. This performance is explained by the result of the performance of the new stores which have exceeded expectations and the consistent same-store growth registered by the banner. A total of 11 stores were opened in the last 12 months. This quarter, Assaí reached a total of 80 stores and expanded its footprint to 50% of Brazilian states. The expansion plan will be intensified over the coming quarters. Despite the significant expansion in stores, expenses as a ratio of net sales revenue have remained in line with last year. As a result, EBITDA reached R$71 million in the quarter, or 35.4% more than in 3Q13, and outpaced revenue growth in the period. EBITDA margin was 3.4%, expanding by 10 basis points from 3Q13. In 9M14, EBITDA came to R$190 million, increasing 38.5% from 9M13. Adjusted for Other Operating Income and Expenses, EBITDA amounted to R$190 billion, increasing 39.7% on the prior-year period to outpace revenue growth in the period. Adjusted EBITDA margin improved by 10 basis points compared to 9M13. 7 Via Varejo (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Gross Revenue 5,964 6,062 -1.6% 18,474 17,820 3.7% Net Revenue 5,280 5,258 0.4% 16,230 15,513 4.6% Gross Profit 1,738 1,649 5.4% 5,143 4,802 7.1% Gross Margin 32.9% 31.4% 150 bps 31.7% 31.0% 70 bps Selling Expenses (1,089) (1,088) 0.1% (3,280) (3,207) 2.3% General and Administrative Expenses (124) (120) 3.2% (376) (413) -9.0% Equity Income 8 6 50.6% 23 8 168.7% Other Operating Revenue (Expenses) (15) 2 - (15) (76) -80.1% Total Operating Expenses (1,219) (1,201) 1.5% (3,649) (3,689) -1.1% % of Net Revenue 23.1% 22.8% 30 bps 22.5% 23.8% -130 bps Depreciation (Logistic) 11 7 -49.5% 31 19 -64.4% EBITDA 529 456 16.1% 1,526 1,133 34.7% EBITDA Margin 10.0% 8.7% 130 bps 9.4% 7.3% 210 bps Adjusted EBITDA 544 454 19.9% 1,541 1,209 27.5% Adjusted EBITDA Margin 10.3% 8.6% 170 bps 9.5% 7.8% 170 bps Some numbers presented in this release differ from those in the Via Varejo release due to effects of intercompany transactions. EBITDA adjusted by the line Other Operating Income and Expenses to eliminate nonrecurring income and expenses. Gross margin expanded by 150 basis points, which is basically explained by (i) the ongoing productivity initiatives, such as capturing efficiency gains in logistics and assembly; (ii) the good performance of financial services and other services; and (iii) the favorable product mix, led by smartphones. The plan to capture efficiency gains in expenses continued to be implemented in various areas of the company during the quarter. The highlights were the improvements in delivery logistics, higher efficiency gains in store processes and the streamlining of general expenses. These gains helped keep the increase in selling, general and administrative expenses in line with net sales revenue, mitigating the effects of higher costs driven by inflation. As a result, EBITDA amounted to R$529 million in the quarter, increasing 16.1% from 3Q13. Adjusted for the line Other Operating Income and Expenses, EBITDA amounted to R$544 million, increasing 19.9% on 3Q13, with this figure more accurately reflecting the Company's operating performance. Adjusted EBITDA margin stood at 10.3% in the quarter, expanding 170 basis points. In 9M14, adjusted EBITDA amounted to R$1.541 billion, increasing 27.5% compared to 9M13. Adjusted EBITDA margin stood at 9.5%, expanding 170 basis points from 9M13. 8 Indebtedness Consolidated (R$ million) Short Term Debt Loans and Financing (1,149) (1,124) Debentures (1,850) (1,104) Long Term Debt Loans and Financing (1,719) (1,724) Debentures (2,097) (2,897) Total Gross Debt Cash and Financial investments Net Cash (Debt) EBITDA Net Debt / EBITDA 0.05x 0.53x Payment Book - Short Term (2,627) (2,521) Payment Book - Long Term (120) (120) Net Debt with payment book Net Debt with Payment Book / EBITDA 0.64x 1.22x EBITDA in the last 12 months. Net debt stood at R$214 million at the end of September of 2014, decreasing by R$1.832 billion from a year earlier. The reduction in net debt volume is explained by the higher cash generation in the period and improvement in working capital, as well the cash inflow of the public offering by Via Varejo . As a result, the Net Debt/EBITDA ratio decreased from 0.53x to 0.05x, in line with the level of the previous quarter. Net debt, including Via Varejo’s payment book operation, stood at R$2.961 billion, decreasing R$1.726 billion from September 2013. The ratio of Net Debt with payment book/EBITDA stood at 0.64x at the end of 3Q14. 9 Financial Result Consolidated (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ Financial Revenue 159 146 8.9% 491 416 18.1% Financial Expenses (536) (457) 17.3% (1,569) (1,282) 22.4% Net Financial Revenue (Expenses) 21.2% 24.5% % of Net Revenue 2.4% 2.2% 20 bps 2.3% 2.1% 20 bps Charges on Net Bank Debt (84) (61) 38.9% (192) (170) 12.7% Cost of Discount of Receivables of Payment Book (86) (68) 26.1% (251) (192) 30.8% Cost of Sale of Receivables of Credit Card (171) (157) 8.9% (536) (417) 28.5% Restatement of Other Assets and Liabilities (36) (25) 41.7% (100) (87) 14.7% Net Financial Revenue (Expenses) 21.2% 24.5% . . The net financial result was an expense of R$378 million, increasing 21.2% from 3Q13, though lagging the cumulative increase of 29% in the interest rate (CDI) in the period. As a ratio of net revenue, the net financial expense increased from 2.2% in 3Q13 to 2.4% in 3Q14. The main variations in net financial (income) expenses were: · Increase of R$ 23 million in bank debt charges, primarily due to the higher interest rate (CDI), which was partially offset by the higher yields earned on the cash in the period; · Increase of R$18 million in the cost of discount of receivables from payment books, which rose 26.1%, lagging the increase in the CDI rate. As a ratio of net revenue, this cost remained at 0.5% compared to 3Q13 ; · Growth of R$14 million in the cost of sale of credit card receivables, with variation of 8.9%, significantly below the increase in the interest rate due to the lower frequency of sales receivable. Sales of receivables volume (cards and payment books) amounted to R$8.3 billion in the period. 10 Net Income Consolidated (R$ million) 3Q14 3Q13 Δ% 9M14 9M13 Δ% EBITDA 12.7% 31.9% Depreciation (Logistic) (27) (21) 31.1% (77) (57) 34.8% Depreciation and Amortization (207) (201) 2.9% (589) (591) -0.3% Net Financial Revenue (Expenses) (378) (312) 21.2% (1,078) (866) 24.5% Income Before Income Tax 557 503 10.7% 1,564 993 57.4% Income Tax (167) (147) 14.1% (477) (285) 67.6% Company's net income 9.3% 53.3% Net Margin 2.5% 2.5% 0 bps 2.4% 1.7% 70 bps Net Income - Controlling Shareholders -2.1% 39.9% Net Margin - Controllings Shareholders 1.8% 2.0% -20 bps 1.7% 1.4% 30 bps Total Nonrecurring 11.3% -70.5% Income Tax from Nonrecurring 12 5 134.9% 32 106 -70.0% Adjusted Net Income 7.6% 19.2% Adjusted Net Margin 2.5% 2.6% -10 bps 2.5% 2.4% 10 bps N et Income adjusted by Other Operating Income and Expenses, thus eliminating non-recurring income and expenses as well as the respective effects of income tax The Company net income amounted to R$390 million, growing 9.3% on the prior-year period, with net margin of 2.5%. The net income was driven mainly by the higher profitability at Assaí, Multivarejo and Via Varejo. The net income adjusted by Other Operating Income and Expenses totaled R$ 396 million. Net income attributable to controlling shareholders decreased 2.1% in the period, reflecting the change in the equity interest in Via Varejo, from 52.4% in 3Q13 to 43.3% in 3Q14. In 9M14 net income totaled R$ 1.087 billion, with a margin of 2.4%. Adjusted for Other Operating Income and Expenses, net income totaled R $ 1.165 billion, an increase of 19.2% compared to 9M13. . 11 Simplified Cash Flow Statement Consolidated (R$ million) 3Q14 3Q13 9M14 9M13 Cash Balance at beginning of period Cash Flow from operating activities 48 EBITDA 1,168 1,036 3,308 2,507 Cost of Sale of Receivables (257) (226) (786) (608) Working Capital (382) (539) (2,436) (1,123) Assets and Liabilities Variation 240 (64) (37) 35 Cash flow from investment activities Net Investment 590 715 29 (68) Aquisition and Others (898) (1,166) (898) (1,158) Change on net cash after investments Cash Flow from financing activities Dividends payments and others (36) (33) (222) (234) Net Proceeds 819 20 (723) (1,656) Change on net cash Cash Balance at end of period Net debt The cash balance in the end of 3Q14 was R$6.601 billion, growth of R$ 1.245 billion compared to the beginning of the quarter, arising mainly due to the following factors: (i) Increase in cash generation from higher operating efficiency of the business; (ii) Improvement of 3 days in working capital (iii) Inflow of approximately R$900 million due to issuance Debentures in the quarter. In days of COGS 12 Capital Expenditure Consolidated Food Businesses Via Varejo (R$ million) 3Q14 3Q13 Δ 9M14 9M13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 ” New stores and land acquisition 132 169 -21.8% 354 570 -37.9% 104 155 -32.9% 29 14 101.1% Store renovations and conversions 88 120 -27.0% 218 359 -39.2% 53 81 -34.4% 36 40 -9.7% Infrastructure and Others 297 149 99.4% 539 351 53.4% 177 85 107.0% 79 38 107.4% Non-cash Effect Financing Assets 15 32 -52.6% 9 17 -47.6% 15 32 -52.6% - - - Total 13.1% -13.7% -1.1% 93 56.0% The Group’s investments amounted to R$532 million in the quarter. Multivarejo and Assaí accounted for 66% of total investment, followed by Via Varejo with 27%. In the third quarter, the Group opened 50 new stores: 31 Minimercado Extra, 2 Minuto Pão de Açúcar, 2 Assaí, 11 Casas Bahia and 4 Pontofrio. In the year to September, the Group opened 52 Minimercado Extra, 3 Minuto Pão de Açúcar, 1 Pão de Açúcar, 3 Extra Hiper, 5 Assaí, 25 Casas Bahia and 4 Pontofrio, as well as 3 drugstores, for a total of 96 store openings. During the year, the greater discipline exercised in allocating investments to new stores and renovations is explained by the better negotiations for new store openings and the review of construction methods, as well as other initiatives that optimized CAPEX per square meter. For the coming quarters, the Company will continue to focus on organic growth, with acceleration in the pace of store openings compared to prior quarters. Dividends The meeting of the Board of Directors held on October 30, 2014 approved the distribution of interim dividends based on the net income recorded on the balance sheet of September 30, 2014, in the amount of R$35.8 million, which corresponds to R$0.14 per preferred share and R$0.127272 per common share. Shareholders of record on November 10, 2014 will be entitled to the payment. As of November 11, 2014, the shares will trade ex-dividends. Payment will be effected on November 21, 2014. 13 Appendix I - Definitions used in this document Company’s Business Units: The Company’s business is divided into four units - food retail, cash and carry, electronics and home appliance retail (brick and mortar) and e-commerce – grouped as follows Same-store sales: The basis for calculating same-store sales is defined by the sales registered in stores open for at least 12 consecutive months. Acquisitions in their first 12 months of operation are not included in the same-store calculation base. Growth and changes: The growth and changes presented in this document refer to variations in comparison with the same period of the previous year, except where stated otherwise. EBITDA: As of 4Q12, the results of Equity Income and Other Operating Income (Expenses) were included together with Total Operating Expenses in the calculation of EBITDA. This means that the calculation of EBITDA complies with Instruction 527 issued by the Securities and Exchange Commission of Brazil (CVM) on October 4, 2012. As from 1Q13, the depreciation recognized in the cost of goods sold, which essentially consists of the depreciation of distribution centers, began to be specified in the calculation of EBITDA. Adjusted EBITDA: Measure of profitability calculated by excluding Other Operating Income and Expenses from EBITDA. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. Adjusted net income: Measure of profitability calculated as net income excluding Other Operating Income and Expenses and discounting the effects from Income and Social Contribution Taxes. Management uses this measure because it believes it eliminates nonrecurring expenses and revenues and other nonrecurring items that could compromise the comparability and analysis of results. 14 BALANCE SHEET ASSETS Consolidated Food Businesses (R$ million) Current Assets Cash and Marketable Securities 6,601 5,379 4,803 2,884 2,307 2,492 Accounts Receivable 2,931 2,497 2,365 147 158 207 Credit Cards 317 273 235 47 58 108 Payment book 2,208 2,259 2,149 - - - Sales Vouchers and Others 571 174 200 85 79 84 Allowance for Doubtful Accounts (325) (231) (233) (1) (1) (0) Resulting from Commercial Agreements 160 22 15 15 22 15 Inventories 7,455 6,464 6,252 3,569 3,468 3,158 Recoverable Taxes 750 760 976 146 174 273 Noncurrent Assets for Sale 22 26 52 8 8 25 Expenses in Advance and Other Accounts Receivables 570 544 401 245 292 180 Noncurrent Assets Long-Term Assets 4,690 4,549 4,741 2,531 2,483 2,852 Accounts Receivables 96 97 113 - - - Payment Book 105 106 107 - - - Others - - 16 - - - Allowance for Doubtful Accounts (9) (9) (9) - - - Inventories 172 172 172 172 172 172 Recoverable Taxes 1,663 1,583 1,244 386 371 292 Financial Instruments - - 362 - - 362 Deferred Income Tax and Social Contribution 861 870 1,025 339 351 379 Amounts Receivable from Related Parties 264 204 200 445 395 308 Judicial Deposits 912 883 998 522 528 732 Expenses in Advance and Others 723 738 626 667 666 606 Investments 393 359 390 339 243 290 Property and Equipment 9,396 9,187 8,660 8,028 7,913 7,589 Intangible Assets 6,419 5,699 4,936 4,766 4,735 4,786 TOTAL ASSETS LIABILITIES Consolidated Food Businesses Current Liabilities Suppliers 8,261 6,753 5,682 2,910 2,936 2,638 Loans and Financing 1,149 1,054 1,124 1,052 997 1,028 Payment Book (CDCI) 2,627 2,624 2,521 - - - Debentures 1,850 1,380 1,104 1,031 962 1,089 Payroll and Related Charges 1,010 850 939 500 412 496 Taxes and Social Contribution Payable 733 769 744 222 326 307 Dividends Proposed 1 1 100 1 1 1 Financing for Purchase of Fixed Assets 31 46 54 31 46 54 Rents 65 66 50 65 66 50 Acquisition of Companies 72 72 68 72 72 68 Debt with Related Parties 318 23 35 363 395 426 Advertisement 63 71 69 24 32 34 Provision for Restructuring 3 4 1 3 4 1 Tax Payments - Advanced Revenue 139 141 83 34 35 7 Others 964 741 660 148 215 253 Long-Term Liabilities Loans and Financing 1,719 1,673 1,724 1,550 1,517 1,621 Payment Book (CDCI) 120 122 120 - - - Debentures 2,097 1,600 2,897 2,097 1,200 2,098 Financing for Purchase of Assets 8 8 - 8 8 - Acquisition of Companies 54 118 106 54 118 106 Related Parties - (0) - Deferred Income Tax and Social Contribution 1,129 1,042 1,090 1,127 1,039 1,086 Tax Installments 954 974 1,091 915 936 1,051 Provision for Contingencies 1,153 1,346 1,101 580 831 885 Advanced Revenue 810 483 430 111 108 45 Others 98 85 129 91 85 127 Shareholders' Equity Capital 6,789 6,786 6,760 5,062 5,059 4,983 Capital Reserves 265 257 220 265 257 220 Profit Reserves 3,181 2,952 2,050 3,181 2,952 2,050 Minority Interest 3,566 3,418 2,623 1,165 1,171 1,126 TOTAL LIABILITIES 15 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo R$ - Million 3Q14 3Q13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 Δ 3Q14 3Q13 Δ Gross Revenue 10.2% 5.4% -1.0% 30.4% -1.6% Net Revenue 10.9% 6.2% -0.3% 31.2% 0.4% Cost of Goods Sold 11.5% 5.6% -2.3% 31.1% -1.9% Depreciation (Logistic) (27) (21) 31.1% (12) (11) 12.9% (12) (11) 7.0% (1) (0) N/A (11) (7) 49.5% Gross Profit 9.2% 7.9% 4.8% 31.7% 5.4% Selling Expenses (2,525) (2,299) 9.8% (1,305) (1,173) 11.3% (1,111) (1,025) 8.4% (194) (148) 31.1% (1,089) (1,088) 0.1% General and Administrative Expenses (370) (375) -1.3% (190) (203) -6.4% (163) (183) -10.6% (27) (21) 30.4% (124) (120) 3.2% Equity Income 27 16 73.5% 20 10 100.1% 20 10 100.1% - - - 8 6 50.6% Other Operating Revenue (Expenses) (18) (16) 11.3% (15) (18) -17.0% (15) (18) -16.5% (0) (0) N/A (15) 2 - Total Operating Expenses 7.9% 7.7% 4.4% 30.9% 1.5% Depreciation and Amortization (207) (201) 2.9% (157) (170) -7.2% (138) (155) -11.3% (20) (14) 37.5% (35) (30) 16.7% Earnings before interest and Taxes - EBIT 14.7% 15.6% 13.7% 50 38 33.0% 15.5% Financial Revenue 159 146 8.9% 73 90 -18.2% 69 84 -18.1% 4 5 -19.3% 99 62 60.9% Financial Expenses (536) (457) 17.3% (244) (222) 10.1% (225) (210) 7.2% (19) (12) 61.1% (247) (206) 19.9% Net Financial Revenue (Expenses) 21.2% 29.3% 24.2% 121.6% 2.3% Income Before Income Tax 10.7% 7.9% 7.2% 35 31 13.1% 22.4% Income Tax (167) (147) 14.1% (67) (58) 17.3% (55) (47) 17.2% (12) (10) 17.6% (112) (90) 23.6% Net Income - Company 9.3% 4.9% 4.1% 22 20 10.7% 21.9% Minority Interest - Noncontrolling 74 52.5% -57.3% -57.3% - - - 88 45.1% Net Income - Controlling Shareholders -2.1% 0.9% -0.3% 22 20 10.7% 97 97 0.8% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 12.7% 8.5% 5.7% 71 52 35.4% 16.1% Adjusted EBITDA 12.7% 7.7% 4.9% 71 52 35.4% 19.9% % of Net Revenue Consolidated Food Businesses Multivarejo Assaí Via Varejo 3Q14 3Q13 3Q14 3Q13 3Q14 3Q13 3Q14 3Q13 3Q14 3Q13 Gross Profit 25.7% 26.2% 25.1% 24.7% 28.9% 27.5% 13.9% 13.8% 32.9% 31.4% Selling Expenses 16.1% 16.3% 15.8% 15.1% 18.0% 16.6% 9.3% 9.3% 20.6% 20.7% General and Administrative Expenses 2.4% 2.7% 2.3% 2.6% 2.7% 3.0% 1.3% 1.3% 2.4% 2.3% Equity Income 0.2% 0.1% 0.2% 0.1% 0.3% 0.2% 0.0% 0.0% 0.2% 0.1% Other Operating Revenue (Expenses) 0.1% 0.1% 0.2% 0.2% 0.2% 0.3% 0.0% 0.0% 0.3% 0.0% Total Operating Expenses 18.4% 19.0% 18.1% 17.8% 20.6% 19.7% 10.6% 10.6% 23.1% 22.8% Depreciation and Amortization 1.3% 1.4% 1.9% 2.2% 2.2% 2.5% 0.9% 0.9% 0.7% 0.6% EBIT 6.0% 5.8% 5.1% 4.7% 6.1% 5.3% 2.4% 2.3% 9.2% 8.0% Net Financial Revenue (Expenses) 2.4% 2.2% 2.1% 1.7% 2.5% 2.0% 0.7% 0.4% 2.8% 2.7% Income Before Income Tax 3.6% 3.6% 3.1% 3.0% 3.5% 3.3% 1.7% 1.9% 6.4% 5.2% Income Tax 1.1% 1.0% 0.8% 0.7% 0.9% 0.8% 0.6% 0.7% 2.1% 1.7% Net Income - Company 2.5% 2.5% 2.2% 2.3% 2.6% 2.5% 1.1% 1.3% 4.3% 3.5% Minority Interest - noncontrolling 0.7% 0.5% 0.1% 0.2% 0.1% 0.2% 0.0% 0.0% 2.4% 1.7% Net Income - Controlling Shareholders 1.8% 2.0% 2.3% 2.4% 2.7% 2.7% 1.1% 1.3% 1.8% 1.8% EBITDA 7.5% 7.3% 7.2% 7.0% 8.5% 8.0% 3.4% 3.3% 10.0% 8.7% Adjusted EBITDA 7.6% 7.5% 7.4% 7.3% 8.7% 8.3% 3.4% 3.3% 10.3% 8.6% (1) Includes revenue from the leasing of commercial galleries. Figures for prior periods were reclassified for comparison purposes. (2)Net Income after noncontrolling shareholders (3) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 16 INCOME STATEMENT Consolidated Food Businesses Multivarejo Assaí Via Varejo R$ - Million 9M14 9M13 Δ 9M14 9M13 Δ 9M14 9M13 Δ 9M14 9M13 Δ 9M14 9M13 Δ Gross Revenue 11.3% 9.5% 3.6% 34.2% 3.7% Net Revenue 12.1% 10.6% 4.7% 35.5% 4.6% Cost of Goods Sold 13.0% 11.4% 4.5% 35.6% 3.4% Depreciation (Logistic) (77) (57) 34.8% (36) (32) 14.1% (34) (32) 9.1% (2) (0) N/A (31) (19) 64.4% Gross Profit 9.4% 8.3% 5.1% 34.8% 7.1% Selling Expenses (7,431) (6,792) 9.4% (3,888) (3,474) 11.9% (3,340) (3,067) 8.9% (549) (407) 34.8% (3,280) (3,207) 2.3% General and Administrative Expenses (1,039) (1,142) -9.0% (534) (616) -13.3% (467) (562) -17.0% (67) (54) 25.2% (376) (413) -9.0% Equity Income 76 28 168.7% 55 20 175.8% 55 20 175.8% - - - 23 8 168.7% Other Operating Revenue (Expenses) -70.5% -64.5% -64.7% 1 - -80.1% Total Operating Expenses 2.7% 2.4% -1.3% 34.0% -1.1% Depreciation and Amortization (589) (591) -0.3% (466) (491) -5.1% (409) (451) -9.4% (57) (40) 42.7% (103) (96) 7.4% Earnings before interest and Taxes - EBIT 42.1% 49.1% 51.0% 97 35.1% 36.7% Financial Revenue 491 416 18.1% 255 267 -4.3% 243 250 -3.0% 13 17 -22.7% 269 164 63.8% Financial Expenses (1,569) (1,282) 22.4% (701) (636) 10.1% (647) (605) 7.1% (53) (32) 68.1% (743) (569) 30.6% Net Financial Revenue (Expenses) (1,078) (866) 24.5% (445) (370) 20.5% (405) (355) 14.2% (41) (15) 166.8% (474) (405) 17.1% Income Before Income Tax 57.4% 74.0% 89.2% 90 82 10.6% 49.6% Income Tax (477) (285) 67.6% (199) (90) 120.3% (168) (62) 171.0% (31) (28) 10.0% (310) (208) 49.1% Net Income - Company 53.3% 61.5% 71.1% 59 53 10.9% 49.9% Minority Interest - Noncontrolling 302 148 104.2% (22) (36) -38.4% (22) (36) -38.4% - - - 344 193 78.4% Net Income - Controlling Shareholders 39.9% 51.8% 58.6% 59 53 10.9% 24.0% Earnings before Interest, Taxes, Depreciation, Amortization - EBITDA 31.9% 28.0% 26.8% 38.5% 34.7% Adjusted EBITDA 18.6% 10.8% 8.2% 39.7% 27.5% % Net Sales Revenue Consolidated Food Businesses Multivarejo Assaí Via Varejo 9M14 9M13 9M14 9M13 9M14 9M13 9M14 9M13 9M14 9M13 Gross Profit 25.6% 26.2% 24.6% 25.1% 27.9% 27.8% 13.7% 13.8% 31.7% 31.0% Selling Expenses 16.2% 16.6% 15.6% 15.4% 17.5% 16.9% 9.3% 9.4% 20.2% 20.7% General and Administrative Expenses 2.3% 2.8% 2.1% 2.7% 2.5% 3.1% 1.1% 1.2% 2.3% 2.7% Equity Income 0.2% 0.1% 0.2% 0.1% 0.3% 0.1% 0.0% 0.0% 0.1% 0.1% Other Operating Revenue (Expenses) 0.2% 0.9% 0.4% 1.3% 0.6% 1.7% 0.0% 0.0% 0.1% 0.5% Total Operating Expenses 18.5% 20.2% 18.0% 19.4% 20.3% 21.5% 10.5% 10.6% 22.5% 23.8% Depreciation and Amortization 1.3% 1.4% 1.9% 2.2% 2.1% 2.5% 1.0% 0.9% 0.6% 0.6% EBIT 5.8% 4.5% 4.7% 3.5% 5.5% 3.8% 2.2% 2.2% 8.6% 6.6% Net Financial Revenue (Expenses) 2.3% 2.1% 1.8% 1.6% 2.1% 1.9% 0.7% 0.4% 2.9% 2.6% Income Before Income Tax 3.4% 2.4% 3.0% 1.9% 3.4% 1.9% 1.5% 1.9% 5.7% 4.0% Income Tax 1.0% 0.7% 0.8% 0.4% 0.9% 0.3% 0.5% 0.7% 1.9% 1.3% Net Income - Company 2.4% 1.7% 2.2% 1.5% 2.5% 1.5% 1.0% 1.2% 3.7% 2.6% Minority Interest - noncontrolling 0.7% 0.4% 0.1% 0.2% 0.1% 0.2% 0.0% 0.0% 2.1% 1.2% Net Income - Controlling Shareholders 1.7% 1.4% 2.2% 1.6% 2.6% 1.7% 1.0% 1.2% 1.6% 1.4% EBITDA 7.2% 6.1% 6.8% 5.8% 7.9% 6.5% 3.2% 3.2% 9.4% 7.3% Adjusted EBITDA 7.5% 7.0% 7.2% 7.2% 8.4% 8.1% 3.2% 3.1% 9.5% 7.8% (1) Includes revenue from the leasing of commercial galleries. Figures for prior periods were reclassified for comparison purposes. (2) Net Income after noncontrolling shareholders (3) Adjusted EBITDA by excluding the Other Operating Revenue (Expenses), thereby eliminating nonrecurring income, expenses and other nonrecurring items. 17 STATEMENT OF CASH FLOW (R$ million) Consolidated Net Income for the period Adjustment for reconciliation of net income Deferred income tax 177 6 Gain on disposal of fixed assets 36 6 Depreciation and amortization 667 648 Interests and exchange variation 847 700 Adjustment to present value (2) 7 Equity pickup (76) (28) Provision for contingencies 118 310 Provision for disposals and impairment of property and equipment - 3 Share-Based Compensation 32 30 Allowance for doubtful accounts 359 351 Provision for obsolescence/breakage (1) (10) Deferred revenue (25) (41) Other Operating Expenses 16 188 Pension Plan 0 - Asset (Increase) decreases Financial Investments 24 (23) Accounts receivable (478) (77) Inventories (550) (497) Taxes recoverable 53 (153) Other Assets (204) (91) Related parties (96) (94) Restricted deposits for legal proceeding (70) (194) Liability (Increase) decrease Suppliers (1,407) (549) Payroll and charges 213 210 Taxes and Social contribuitions payable (502) (184) Other Accounts Payable (150) (372) Contingencies (223) (43) Deferred revenue 201 - Net cash generated from (used in) operating activities 48 CASH FLOW FROM INVESTMENT AND FINANCING ACTIVITIES Consolidated (R$ million) Increase of capital in subsidiaries (0) - Acquisition of property and equipment (898) (1,158) Increase Intangible assets (222) (140) Sales of property and equipment 47 71 Net cash of corporate reorganization 204 - Net cash flow investment activities Cash flow from financing activities Increase (decrease) of capital 25 12 Funding and refinancing 4,960 3,877 Payments (5,634) (5,482) Dividend payments (222) (234) Accounts payable related to acquisition of Companies (67) (63) Acquisition of subsidiary (7) - Net cash generated from (used in) financing activities Monetary variation over cash and cash equivalents 0 - Increase (decrease) in cash and cash equivalents Cash and cash equivalents at the beginning of the year 8,367 7,086 Cash and cash equivalents at the end of the year 6,601 4,780 Change in cash and cash equivalents 18 BREAKDOWN OF GROSS SALES BY BUSINESS (R$ million) 3Q14 % 3Q13 % Δ 9M14 % 9M13 % Δ Pão de Açúcar 1,610 9.3% 1,526 9.7% 5.6% 4,838 9.5% 4,435 9.7% 9.1% Extra Supermercado 1,173 6.8% 1,194 7.6% -1.8% 3,677 7.2% 3,599 7.9% 2.2% Extra Hiper 3,229 18.6% 3,421 21.7% -5.6% 10,224 20.1% 10,225 22.4% 0.0% Proximity Stores 173 1.0% 127 0.8% 36.2% 480 0.9% 327 0.7% 46.7% Assaí 2,266 13.1% 1,738 11.0% 30.4% 6,336 12.5% 4,723 10.3% 34.2% Other Businesses 491 2.8% 476 3.0% 3.1% 1,451 2.9% 1,366 3.0% 6.3% Food Businesses 8,941 51.5% 8,481 53.8% 5.4% 27,007 53.1% 24,674 54.0% 9.5% Pontofrio 1,332 7.7% 1,472 9.3% -9.5% 4,262 8.4% 4,388 9.6% -2.9% Casas Bahia 4,633 26.7% 4,590 29.1% 0.9% 14,211 27.9% 13,432 29.4% 5.8% Cnova 2,451 14.1% 1,210 7.7% 102.6% 5,381 10.6% 3,224 7.1% 66.9% Non-Food Businesses 8,415 48.5% 7,272 46.2% 15.7% 23,855 46.9% 21,043 46.0% 13.4% Consolidated 17,356 100.0% 15,753 100.0% 10.2% 50,862 100.0% 45,717 100.0% 11.3% (1) Includes M inimercado Extra and M inuto Pão de Açúcar sales. (2) Includes Gas Station, Drugstores, Delivery sales and revenues from the leasing of commercial galleries. BREAKDOWN OF NET SALES BY BUSINESS (R$ million) 3Q14 % 3Q13 % Δ 9M14 % 9M13 % Δ Pão de Açúcar 1,478 9.4% 1,393 9.9% 6.1% 4,441 9.7% 4,032 9.9% 10.1% Extra Supermercado 1,104 7.1% 1,109 7.9% -0.4% 3,460 7.5% 3,330 8.1% 3.9% Extra Hiper 2,932 18.7% 3,089 21.9% -5.1% 9,275 20.2% 9,190 22.5% 0.9% Proximity Stores 162 1.0% 119 0.8% 35.7% 452 1.0% 307 0.8% 47.1% Assaí 2,097 13.4% 1,598 11.3% 31.2% 5,874 12.8% 4,336 10.6% 35.5% Other Businesses 480 3.1% 466 3.3% 2.9% 1,421 3.1% 1,338 3.3% 6.2% Food Businesses 8,253 52.7% 7,774 55.1% 6.2% 24,923 54.3% 22,533 55.1% 10.6% Pontofrio 1,189 7.6% 1,275 9.0% -6.7% 3,756 8.2% 3,810 9.3% -1.4% Casas Bahia 4,091 26.1% 3,983 28.2% 2.7% 12,474 27.2% 11,703 28.6% 6.6% Cnova 2,116 13.5% 1,075 7.6% 96.9% 4,707 10.3% 2,882 7.0% 63.3% Non-Food Businesses 7,396 47.3% 6,333 44.9% 16.8% 20,937 45.7% 18,395 44.9% 13.8% Consolidated 15,649 100.0% 14,107 100.0% 10.9% 45,860 100.0% 40,928 100.0% 12.1% (1) Includes M inimercado Extra and M inuto Pão de Açúcar sales. (2) Includes Gas Station, Drugstores, Delivery sales and revenues from the leasing of commercial galleries. SALES BREAKDOWN (% of Net Sales) Consolidated Food Businesses 3Q14 3Q13 9M14 9M13 3Q14 3Q13 9M14 9M13 Cash 41.0% 42.5% 41.6% 42.4% 52.2% 53.1% 52.6% 53.2% Credit Card 48.7% 47.2% 48.5% 47.5% 38.7% 38.4% 38.6% 38.4% Food Voucher 5.1% 4.7% 4.9% 4.5% 9.1% 8.5% 8.8% 8.5% Credit 5.2% 5.7% 5.1% 5.6% 0.0% 0.1% 0.0% 0.1% Post-Dated Checks 0.1% 0.1% 0.0% 0.0% 0.0% 0.1% 0.0% 0.1% Payment Book 5.2% 5.6% 5.1% 5.6% - Does not include Cdiscount. 19 STORE OPENINGS/CLOSINGS BY BANNER 06/30/2014 Opened Closed Converted 09/30/2014 Pão de Açúcar 166 - - 5 171 Extra Hiper 137 - - - 137 Extra Supermercado 213 - - (5) 208 Minimercado Extra 183 31 (4) - 210 Minuto Pão de Açucar 1 2 - - 3 Assaí 78 2 - - 80 Other Business 242 - - - 242 Gas Station 83 - - - 83 Drugstores - - - Food Businesses 35 - Pontofrio 361 4 (1) - 364 Casas Bahia 611 11 - - 622 Consolidated 50 - Sales Area ('000 m 2 ) Food Businesses 1,697 1,715 Consolidated 2,765 2,792 # of employees ('000) (1) Does not include Cdiscount employees. (1) Does not include Cdiscount employees. 20 3Q14 Results Conference Call and Webcast Friday, October 31, 2014 11:00 a.m. (Brasília) | 8:00 a.m. (New York) | 1:00 p.m. (London) Conference call in Portuguese (original language) +55 (11) 2188-0155 Conference call in English (simultaneous translation) +1 (646) 843-6054 Webcast: http://www.gpari.com.br Replay +55 (11) 2188-0155 Access code for Portuguese audio: GPA Access code for English audio: GPA http://www.gpari.com.br Investor Relations Contacts GPA Tel: 55 (11) 3886-0421 Fax: 55 (11) 3884-2677 gpa.ri@gpabr.com www.gpari.com.br Via Varejo Tel: 55 (11) 4225-8668 Fax: 55 (11) 4225-9596 ri@viavarejo.com.br www.viavarejo.com.br/ri The individual and parent company financial statements are presented in accordance with IFRS and the accounting practices adopted in Brazil and refer to the third quarter of 2014 (3Q14), except where stated otherwise, with comparisons in relation to the prior-year period. Any and all non-accounting information or information based on non-accounting figures have not been reviewed by the independent auditors. The calculation of "EBITDA" is based on earnings before interest, taxes, depreciation and amortization. The base used to calculate "same-store" gross sales revenue is determined by the sales made in stores open for at least 12 consecutive months and that did not remain closed for seven or more consecutive days in the period. Acquisitions in their first 12 months of operation are not included in the same-store calculation base. GPA adopts the IPCA consumer price index as its benchmark inflation index, which is also used by the Brazilian Supermarkets Association (ABRAS), since it more accurately reflects the mix of products and brands sold by the Company. The IPCA in the 12 months ended September 2014 was 6.75%. About GPA : GPA is Brazil’s largest retailer, with a distribution network comprising over 2,000 points of sale as well as electronic channels. Established in 1948 in São Paulo, it maintains a head office in the city and operations in 19 Brazilian states and the Federal District of Brasília. With a strategy of focusing its decisions on the customer and better serving them based on their consumer profile in the wide variety of shopping experiences it offers, GPA adopts a multi-business and multi-channel platform with brick-and-mortar stores and e-commerce operations divided into five business units: Multivarejo, which operates the supermarket, hypermarket and neighborhood store formats, as well as fuel stations and drugstores, under the Pão de Açúcar and Extra banners; Assaí, which operates in the cash and carry store segment; Via Varejo, with brick and mortar electronics and home appliance stores under the Casas Bahia and Pontofrio banners; GPA Malls, which is responsible for managing the Group's real estate assets, expansion projects and new store openings; and the e-commerce segment Cnova, which is formed by the operations of Cnova Brasil and Cdiscount in France, including their international websites. Disclaimer: Statements contained in this release relating to the business outlook of the Company, projections of operating/financial results, the growth potential of the Company and the market and macroeconomic estimates are mere forecasts and were based on the expectations of Management in relation to the Company’s future. These expectations are highly dependent on changes in the market, Brazil’s general economic performance, the industry and international markets, and are thus subject to change. 21 SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:October 31, 2014 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
